303 F.2d 441
UNITED STATES of America, Plaintiff-Appellee,v.John Charles GORDON, Defendant-Appellant.
No. 14756.
United States Court of Appeals Sixth Circuit.
June 12, 1962.

J. Reid Caudill, Bowling Green, Ky., for appellant.
William E. Scent, U.S. Atty., Ernest W. Rivers, Asst. U.S. Atty., Louisville, Ky., for appellee.
Before MILLER, Chief Judge, and McALLISTER and O'SULLIVAN, Circuit Judges
PER CURIAM.


1
Upon a search (under authority of a search warrant) of farm premises owned by defendant-appellant John Charles Gordon and his brother, Robert Gordon, a quantity of illicit whiskey was found.  Government officers arrested Robert Gordon who was then at the farm, and with him went to see the defendant.  Defendant told the officers that he was the owner of the whiskey and that his brother Robert had nothing to do with the crime.  Defendant's admissions were later reduced to a written confession which he signed.  Upon arraignment on a charge of illegal possession of distilled spirits (5205(a)(2), Title 26, U.S.C.A.) defendant entered a plea of not guilty.  He was duly tried and convicted.


2
Upon trial, defendant testified that when the officers, with defendant's brother Robert in their custody, came to him, they stated that unless defendant admitted ownership of the whiskey the brother, then on parole, would be sent back to prison.  He claims that his admission of ownership was made only to protect his brother and that his confession was coerced and involuntary.  Government evidence made an issue of defendant's claim that his confession was coerced.  Preliminary consideration, by the District Judge, of the voluntariness of the confession was waived, and he submitted this question to the jury.  It was proper for him to do so.  Wright v. United States, 102 U.S.App.D.C. 36, 250 F.2d 4, 13 (1957); Lyons v. Oklahoma, 322 U.S. 596, 602, 64 S. Ct. 1208, 88 L. Ed. 1481.  The jury resolved the issue against the defendant.


3
Judgment affirmed.